Summary
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 March 2021 has been entered.
 	This Non-final Office Action is responsive to the filing of 15 March 2021.  Currently claims 1-20 are pending in the application and are examined below.  This application is a continuation of 62/799,673.   
 Response to Arguments
The applicant’s arguments have been fully considered but they are not persuasive.

The applicant argues:

    PNG
    media_image1.png
    347
    1112
    media_image1.png
    Greyscale

	The examiner respectfully disagrees.


    PNG
    media_image2.png
    214
    932
    media_image2.png
    Greyscale

	Could a person of ordinary skill in the art perform simple regression using pencil and paper?  Sure, the electrical startup and/or shutdown characteristics could be plotted on a graph1 such as:
	         
    PNG
    media_image3.png
    312
    396
    media_image3.png
    Greyscale

	One could manually draw the regression line (or manually perform the regression analysis to determine the equation of the line.  This could be manually done for electrical devices to create a chart for each device.  Furthermore, one could manually 

	The applicant argues that the recitation of limitations “expressly performed” by a computer makes these limitations not practically performed by a person, i.e. mentally.
	The examiner respectfully disagrees.
	The abstract idea steps do not inherently required a computer.  The generic recitation of the use of a computer does not integrate the abstract idea into a practical application or provide significantly more.

	The applicant argues that the claimed “machine learning library” and mappings integrate the abstract idea into a practical application.
	The examiner respectfully disagrees.
	These steps are abstract idea steps – they do not integrate the abstract idea into a practical application.

	The applicant argues certain limitations are not present in the prior art, and thus are not well-understood, routine and conventional.
	The examiner respectfully disagrees.
	The applicant is conflating the requirements for 102/103 with those of 101.  The limitations argued by applicant are in fact taught by the references cited below.  Even assuming arguendo that they were not, novelty and nonobviousness are not per se criteria to establish what is routine, or conventional in the art (see page 2 of the Bahr memo of 18 April 2018):

    PNG
    media_image4.png
    170
    1347
    media_image4.png
    Greyscale

	Additionally the limitations argued by the applicant are not additional elements under Alice, but rather abstract idea steps within the method.  Thus the evaluation of those elements under Berkheimer does not apply.

	The applicant argues that the claims are not preemptive.
	The examiner respectfully disagrees.
	Questions of preemption are inherently tied to the Alice test.  In that regard, because the claims are directed to an abstract idea without significantly more and do not integrate it into a practical application, the claims by definition are not preemptive.  
However, the following example shows that the claimed application is in fact preemptive.
	Claim 1 recites;

    PNG
    media_image5.png
    143
    792
    media_image5.png
    Greyscale

	 A customer shopping using their credit card at store’s POS terminal over a week while shopping.  The POS terminal shows a monetary transaction indicating the customer consumed X amount of credit during a period.  The POS is a “first distributed resource device” and it modifies how much of a resource (i.e. credit) was consumed at a first location during a 15 day period (i.e. a first time interval).  The “commitment’ as claimed is read upon by the credit card customer’s agreement to pay for items charged 

    PNG
    media_image6.png
    71
    834
    media_image6.png
    Greyscale

	The credit card company generates an internal statement comparing how much credit was used vis a vis the consumer’s credit line for the given interval.  

    PNG
    media_image7.png
    122
    840
    media_image7.png
    Greyscale

	The credit card company identifies a predictive model matching the pattern of the consumer’s credit usage where the model predicts creditworthiness/risk of default for the particular consumer (The model could also be one that identifies potential patterns of fraud).  The credit card company maintains a library of such models used to identify which customers in different situations are at risk of default and/or impacting their credit score (alternatively the models could be those used by the company to identify fraudulent transactions).
           
    PNG
    media_image8.png
    72
    806
    media_image8.png
    Greyscale

	The credit card company manually tweaks the model (e.g. notes that bankruptcy risk threshold should be when a user accesses 90% of their credit rather than previously 95%.  This correlation was performed using a manual correlation analysis which was updated with new data from the particular user being evaluated.

    PNG
    media_image9.png
    113
    776
    media_image9.png
    Greyscale

	The credit card’s company’s models predict credit risk based on the type of POS device (in store, online, over the phone) device used to charge credit (e.g. in person charges are different than having a large variety of online or internet charges).  Here the model is tied to whether the charges were incurred online or in a store.

    PNG
    media_image10.png
    76
    836
    media_image10.png
    Greyscale

	The credit card company compares what was charged (i.e. the first event) against the particular credit limit for that customer and their agreed to credit score to maintain a particular interest rate (i.e. the first commitment).  Or the mapping could be an identification of whether the charges occurred were actually by that  customer (or someone else, which in case indicates fraud).

    PNG
    media_image11.png
    75
    813
    media_image11.png
    Greyscale

	Here the “validating” could be determining that the customer is not at risk of default or having a higher interest rate based on the mapping or the “validating” could be a determination that there is no fraud involved in the credit card charges (i.e. resource usage).

	The above example illustrates that, while the instant application has nothing to do with resource usage of credit cards (i.e. the resource is financial credit), claim 1 is in fact 
 
	The applicant’s arguments regarding Mashima are moot in view of new grounds of rejection given below.  The new reference Lee teaches a library of machine learning models and the other claimed steps of updating the model.  The obviousness of Lee in combination with Forbes is discussed below.











Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of validating a contract (i.e. a commitment as claimed) without significantly more. The claim(s) recite(s) determining how much resource a device modified per a contract, generating metrology (i.e. meter) data indicating how much resource was consumer, and validating the contract based on the measured data (i.e. was the amount of resource consumed in agreement with a contract); and thus are directed to an abstract idea which is a mental process. This judicial exception is not integrated into a practical application because the use of a computer for receiving and 
	The specification notes that the claimed invention can be implemented using generic computer apparatus or software (paragraph 45-46 and 91-92)   – see also Figure 3 which shows a generic computing architecture.
  Thus, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they, whether taken separately or as a whole, merely use generic computer components to receive and process data and thus do not provide an inventive concept in the claims.
	Claim 1 recites:

    PNG
    media_image12.png
    141
    801
    media_image12.png
    Greyscale

	This step is merely determining aspects of a commitment (e.g. reading a contract to see if a customer agreed to run their washer/drier at night and agreed to turn off their hot water heater in the afternoon during summer months).

    PNG
    media_image13.png
    68
    795
    media_image13.png
    Greyscale

	This step is merely generating data (e.g. writing down how much energy was consumed during the day versus at night to give a general indication of when the customer ran appliances per the agreement).

    PNG
    media_image14.png
    114
    837
    media_image14.png
    Greyscale

	This step is merely comparing usage data to a pattern (e.g. comparing the electrical load characteristics such as power factor and consumption to see if there are indications of a washer/drier motor being run versus pure resistance loads).  This could be performed as a mental step of seeing, for example, how much current is drawn and comparing it to the current draws of known devices.

    PNG
    media_image15.png
    75
    825
    media_image15.png
    Greyscale

	This is generically updating a model.  This could be performed as a mental step of observing generic current characteristics and correcting the model (e.g. seeing a change in how a particular model of air conditioner drew current when turned on or off and making a note.  This could be, for example, noting that the LRA (locked rotor amps) and that RLA (rated load amps) had change for a particular brand/model of air conditioner had changed and making a mental note).  Further, as discussed above, regression is a type of machine learning that is practically performed as a mental process step (i.e. with pencil and paper).

    PNG
    media_image16.png
    114
    795
    media_image16.png
    Greyscale

	This step is merely identifying a match (i.e. the pattern in the electrical consumption data matches that of an electric motor such as a washer/driver or water heater being turned on).

    PNG
    media_image17.png
    75
    824
    media_image17.png
    Greyscale



    PNG
    media_image18.png
    79
    806
    media_image18.png
    Greyscale

	This step is merely performing a determination of a data comparison (e.g. the electrical consumption pattern shows that the washer/drier were in fact run at night and the hot water heater was turned off, per the customer agreement).
	These are steps that fully capable of being performed in someone’s mind or using pencil/paper.  The generic recitation of computer elements does not integrate the abstract idea into a practical application or provide significantly more (The use of a generic “machine learning event model” and “library” thereof is merely interpreted to be generic pattern matching between looking at a consumption pattern of electricity and identifying whether it’s an electric motor or appliance of some sort.  This is merely looking at a generic pattern of electric consumption and does not incorporate “machine learning” or any kind of AI into the claim.  Applicant’s specification does not disclose what kinds of models are in the “machine learning library” nor does it disclose how these models are updated.  This could merely be using NEMA/IEC standards for comparing spikes in current flow to determine LRA (i.e. locked rotor amps – an indication of how much current a motor draws when starting) and thus motor size or determining a generic power factor for determining the types of motors/devices used in household energy consumption.  It is extremely well known that utilities charge penalties 

	The dependent claims do not remedy these deficiencies.  They recite:  
Comparing to ensure a device modified an amount of resource used – e.g. could be performed by looking at data on paper to confirm that an amount meets an otherwise paper contractual agreement (claim 2), 
Generating a distributed ledger transaction and transmitting to nodes – this is merely confining the abstract idea of managing transactions to a particular technological environment, i.e. a blockchain or cryptocurrency environment (claim 3), 
obtaining data to identify an event and determining that the event indicates how much of a resource was consumed or not (claim 4), 
mapping the data of claim 4 to other data constructs or models (claim 5), 
modifying the model of claim 5 based on the even using generic “machine learning” (claim 6), 
using a generic device to restrict consumption – here a generic device could be merely placing limits such as limiting an amount of resource that has been purchased (claim 7), 
using a generic device to offset resource consumption (claim 8), 
using a generic meter to measure electricity consumption – this is merely confining the abstract idea to a particular technological environment (claim 9),
determining that data (i.e. electrical data) exceeds a threshold value (claim 10)
claim 15) using a generic device is merely confining the abstract idea to a particular technological environment.  Similarly claim 16’s recitation of smart meters (i.e. a device which is programmed to limit consumption) is merely confining the abstract idea to a particular technological environment – the fact that the claim recites different kinds of “smart” devices (e.g. electrical, gas or water) is a generic recitation that does not integrate the abstract idea into a practical application nor provide significantly more.
The use of generic devices and/or computers to measure, limit and offset the use of resources does not integrate the abstract idea of managing resource consumption into a practical application.  The recitation of an electrical meter in claim 9 is merely confining the abstract idea to a particular technological environment.  Similarly the recitation of machine learning in claim 6 (given that there are no specific machine learning models in the specification) similarly is merely generically confining the abstract idea to a technological environment.  Reciting the use of a distributed ledger (claim 3) is merely confining the abstract idea of recording data for transactional purposes to a particular technological environment.  Reciting generic “smart” devices similarly does not integrate into a practical application or provide significantly more (a simple fuse or circuit breaker which limits amps and provides overload protection can be broadly construed to be a “smart” device.  Similarly a meter which merely limits resource consumption for a given period, such as gallons of water per day, does not integrate the abstract idea into a practical application or provide significantly more.
 Thus, taken as a whole and in any ordered combination, the dependent claims limit the abstract idea of the independent claim and further merely utilize a computer in a nominal and routine way to implement the abstract idea.  
	 Claims 11-14 and 17-20 recite similar limitations as those addressed above and are therefore rejected under the same rationale.  Claim 11 generically recites the use of software to perform the claim limitations.  Claim 17 generically recites a computer (processor and memory) for performing the method steps.  However these additional generic limitations fail to integrate the abstract idea into a practical application or provide significantly more.
	 
The computerized implementation of an age old practice of measuring resource usage to ensure contractual obligations are met (e.g. a person uses x amount of electricity in their home and thus must pay y amount and an account is checked to see if they have a positive or negative balance – the claims are broad enough for this fact pattern to read on it – the “modifying” of the claim could be interpreted as merely the new monthly consumption or an agreement to reduce consumption at peak times in exchange for a discount on their monthly utility bill) does not provide “something more” because it amounts to the mere requirement to perform utility billing with computer technology.  As noted in the DDR decision, merely implementing a known practice with the requirement to perform the device using computer technology does not provide “something more” so as to make the claimed invention patent eligible.   

 









Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112, first paragraph (or 112 paragraph a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1 (claims 11 and 17 are similar) recites features which do not have adequate written description.  
These are:

    PNG
    media_image19.png
    193
    827
    media_image19.png
    Greyscale

	The specification discusses a single model being identified as shown here from Figure 5:

    PNG
    media_image20.png
    421
    603
    media_image20.png
    Greyscale
 
	The model is further described here from the specification:


    PNG
    media_image21.png
    479
    1352
    media_image21.png
    Greyscale

	
	This single example of detecting a wattage decrease before being turned on does encompass the genus encompassed by the claim.  The specification does not explain how this approach would be applied to other devices (do all devices have a drop off voltage at start that is characteristic of an individual device? – the specification discusses a “signature” which implies it is more than just an initial voltage drop, but a specific pattern.).  Further the claim and specification state that the pattern is learned through machine learning, however the given example of detecting a wattage drop at 
	Part of the problem the system purports to solve is how to identify a particular electrical device in an automatic fashion.  This is achieved by the application of “machine learning” in order to identify a pattern which identifies a specific device.
	There are a large variety of mathematical models which could be applied in order to model electrical characteristics.  These include Bayesian (this is used by Lee, cited below), Markov models (i.e. due to the use of state transitions to model various operating states including on and off), regression (e.g. logistic to model on/off states).  Additionally there are a very large number of pattern matching techniques in machine learning that can be used to classify or segment these models.
	It is not clear from the specification whether there is one approach used to model the devices and a second approach used to classify a device given a set of models has been developed.
	Thus, the specification does not actually disclose or show what model the applicants developed using “machine learning algorithms” or “AI” in order to provide the claimed modelling which models and identifies a particular electrical device.  The specifications generic discussion regarding “machine learning” or “AI” merely provides verbatim support for how the inventors intended the function be performed.  Similarly saying these techniques can be used further fails to meet the applicant’s burden for 

The policy guideline for the rationale is explained in MPEP 2163:
The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term.” (emphasis added)
There are thus two requirements under 112 1st (or paragraph a) written description.  One is to show possession and the other is to disclose the “technologic knowledge” upon which a patent would be based.
Ascertaining the “technologic knowledge” of the invention is therefore necessary in order to determine whether the applicant has met the burden, set forth by the 112 1st paragraph (or paragraph a) statute, for adequate written description.
	Since the specification makes it clear that the invention can be performed on a variety of computing apparatus the technologic knowledge is rather contained in the algorithm or modelling approach for the modelling as described above.   

	“Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed”
	The specification, while providing verbatim support for the “machine learning” or “AI” as described above, however fails to adequately describe the technical details for these elements in order to meet the applicant’s burden for disclosure under 112 1st paragraph (or paragraph a).  Since the technologic knowledge of the invention is contained in how the computer performs these functions (and the specification as noted above merely restates the function without describing how the inventor intended the function to be performed), the disclosure fails to provide adequate written description to meet the applicant's burden for 112 1st paragraph (or paragraph a).  
	Given the broad array of electrical devices that could fail within a smart network, the applicant’s disclosure of a single example fails to provide adequate written description support when the genus encompassed by the claims is much broader.  See MPEP 2161.01:

    PNG
    media_image22.png
    185
    788
    media_image22.png
    Greyscale

	Thus Claims 1, 11 and 17 are rejected under 112(a).  The respective dependent claims inherit the deficiency of their parent claim.

















Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
 
4.	Claims 1-20  are rejected under 35 U.S.C. 103(a) as being unpatentable over Forbes US 2017/0358041 (hereinafter Forbes) in view of Lee US 8,560,134 (hereinafter Lee) 

	Regarding Claim 1, Forbes teaches:
 	1. A computer-implemented method for validating distributed resource device commitments, the method comprising:
determining that a first commitment received from a first distributed resource device indicates that the first distributed resource device modified how
much of a resource was consumed at a first location during a first time
interval;
	paragraph 254:
	
    PNG
    media_image23.png
    147
    633
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    176
    625
    media_image24.png
    Greyscale

	The NOP tokens provide a determination how a device in the grid either increased or decreased power consumption/generation.  This NOP are specified as part of an agreement (i.e. a smart contract as discussed in paragraph 256).  See also paragraph 268.  See paragraph 262 for how this is performed on a given interval.
	Paragraph 228
	
    PNG
    media_image25.png
    97
    628
    media_image25.png
    Greyscale

	
    PNG
    media_image26.png
    122
    629
    media_image26.png
    Greyscale

	Control events being permitted are a commitment that the user’s electric devices can be turned on.
generating first metrology data that indicates how much of the resource was consumed at the first location during the first time interval; 
	
    PNG
    media_image27.png
    266
    636
    media_image27.png
    Greyscale

	The NOP tokens provide the metrology data that indicates how much power is consumed per the contract.  In paragraph 258 depending on how much is actually consumed, the contract may be sold.  The measurement of power sold versus consumed here provides the validation of whether the contract was fully met or not.

The use of NOP tokens is a separate embodiment from the validation as discussed in paragraph 267.  It would have been obvious to one of ordinary skill in the art to have applied the computational rules engine as discussed in paragraph 267 to the use of NOP tokens as discussed in a separate embodiment in Forbes because it would have provided the benefit of ensuring that the settlement was validated based on Forbes use of novel NOP tokens (i.e. a cryptocurrency as discussed in paragraph 254), thus ensuring a secure means of providing transactions.

	Forbes teaches identifying patterns of usage as discussed here:
	Figure 59:
	
    PNG
    media_image28.png
    203
    432
    media_image28.png
    Greyscale

	These patterns are models of energy usage that characterize how energy is used in a distributed generation environment.  Further in paragraph 183, Forbes discusses patterns being used:

    PNG
    media_image29.png
    115
    635
    media_image29.png
    Greyscale

	However Forbes does not teach where these “patterns” or models are used per below.  Further Forbes teaches validating apparent energy consumption here (paragraph 267):
	
    PNG
    media_image30.png
    290
    635
    media_image30.png
    Greyscale


	However the validation of Forbes is not taught in the context of models as claimed, however Lee teaches:
	identifying, based on a first event associated with the first metrology data, a first machine-learning event model included in a library of machine-learning
event models representing patterns of resource usage;
	column 14:
	
    PNG
    media_image31.png
    98
    529
    media_image31.png
    Greyscale


    PNG
    media_image32.png
    257
    533
    media_image32.png
    Greyscale

	Here Lee teaches a library of event models where these models provide the electrical characteristics of different kinds of appliances (i.e. an event is the characteristic voltage/current/load factor characteristics of different kinds of appliances being turned on.  For example, a hot water heater is primarily a resistance load while an electric motor on a dishwasher is primarily an inductive load – Lee teaches recognizing different kinds of appliances from the model library).
	updating, via one or more machine-learning techniques, the first machine learning event model based on the first event;
	column 14:
          
    PNG
    media_image33.png
    209
    534
    media_image33.png
    Greyscale

generating a first mapping between a type of distributed resource device  associated with the first machine-learning event model and the first distributed resource device;
	 Figure 2:
	 
    PNG
    media_image34.png
    452
    620
    media_image34.png
    Greyscale
 
    PNG
    media_image35.png
    195
    148
    media_image35.png
    Greyscale

	The system of Lee maps the particular consumption characteristic to the type of device being used.
	generating a second mapping between the first event and the first commitment; and
	Column 6
	
    PNG
    media_image36.png
    338
    533
    media_image36.png
    Greyscale


It would have been obvious to one of ordinary skill in the art to have modified the combined teachings of Forbes regarding validating an electricity consumption-generation transaction to have included the mappings as taught by Lee, because it would have provided the benefit of being able to automatically detect using a smart meter what devices a user was using per an agreement.   There is a reasonable expectation of success because Forbes teaches using smart meters to gather and process information. 
Further Forbes teaches validation of agreements based on actual consumption that is consumed by 
	validating the first commitment based on the first mapping and the second
mapping
paragraph 267

    PNG
    media_image37.png
    288
    633
    media_image37.png
    Greyscale

Here the commitments (i.e. of devices’ consumption of electricity) are validated.
It would have been obvious to one of ordinary skill in the art to have further modified the combined teachings of Forbes and Lee to have included validating the commitment of usage of electricity because it would have provide the benefit of automatically clearing transactions to ultimately provide the lowest pricing to users participating in an advanced electrical distribution system (see paragraph 3).   
	 
	Regarding Claim 2, Forbes teaches:
2. The computer-implemented method of claim 1, wherein validating the first commitment comprises generating a first validated commitment confirming that the first commitment indicates that the first distributed resource device modified how much of the resource was consumed at the first location during the first time interval.
The NOP tokens discussed above provides validation of how much electricity or energy was consumed per the contract (i.e. per the first interval).  Since these contracts are for particular microgrids, that means they are for a specific location.

Regarding Claim 3, Forbes teaches:
3. The computer-implemented method of claim 2, further comprising:
generating a first distributed ledger transaction based on the first validated
commitment; and transmitting the first distributed ledger transaction to one or more nodes included in a distributed ledger network.
	
    PNG
    media_image38.png
    411
    642
    media_image38.png
    Greyscale

	The block-chain here (which is translated or converted from the NOP tokens – see paragraph 256) provides a distributed ledger transaction based on the validated commitment of the energy contracts.  The use of the blockchain means that this transaction information is transmitted to different nodes of the distributed ledger provided by the blockchain.	

	Regarding Claim 4, Forbes teaches:
4. The computer-implemented method of claim 1, wherein validating the first commitment comprises:
identifying a second event that occurs at the first location based on the first metrology data; and
	The tracking of the energy consumption as discussed above is identifying a second event that occurs at the first location (i.e. energy is consumed) – see paragraphs 254-255.
determining that the second event indicates that the first distributed resource device modified how much of the resource was consumed at the first location during the first time interval.
	The NOP tokens in paragraph 254 determine reduced energy consumption as consumed (or curtailed) by the device at the particular location on the microgrid.


	Regarding Claim 5, Forbes does not teach, however Lee teaches:
5. The computer-implemented method of claim 4, wherein determining that the second event indicates that the first distributed resource device modified how much of the resource was consumed at the first location during the first time interval comprises
mapping the second event to a second machine-learning model included in the library of machine-learning models, wherein the second machine-learning model indicates at least one operational attribute of the first distributed resource device.
 Lee teaches a second event (i.e. turning off of a device) – this second event indicates an operational attribute of the device (i.e. no current or electrical load).  As discussed above, each device has multiple models indicating various operational 

Regarding Claim 6, Forbes does not teach, however Lee teaches:
6. The computer-implemented method of claim 5, further comprising modifying the second machine-learning model based on the second event,  
As discussed above, Lee teaches different events being modelled that characterize events for electrical devices (e.g. being turned on and off; or various subcomponents of that device being activated/deactivated).  These help provide an indication that a particular device is being run or not.  This is important because it would verify that the user of the device is complying with curtailment agreements (discussed by both Forbes and Lee).  It would have been obvious to one of ordinary skill in the art to have further modified the teachings of Forbes and Lee to have included a second machine learning event model, as taught by Lee because it would have provided the benefit of tracking the usage of devices in order to determine that a user was complying with agreements for curtailing their use of electricity. 

Regarding Claim 7, Forbes teaches:
7. The computer-implemented method of claim 1, wherein the first distributed resource device restricts resource consumption at the first location to modify how much of the resource was consumed at the first location.
Paragraph 254, curtailing of power is reducing consumption of a resource at a first location (i.e. the particular location on the microgrid).

Regarding Claim 8, Forbes teaches:
8. The computer-implemented method of claim 1, wherein the first distributed resource device offsets resource consumption at the first location via generation of additional resources to modify how much of the resource was consumed at the first location.
	
    PNG
    media_image39.png
    179
    633
    media_image39.png
    Greyscale

	
    PNG
    media_image40.png
    205
    628
    media_image40.png
    Greyscale

	DER’s (distributed energy resources) are added via drag and drop in order to determine the combination of energy resources (i.e. additional resources are added in order to determine the lowest cost – the system offsets the costs of adding/substracting alternative energy sources).  See also paragraph 199 where grid elements are sources of power that can be added/removed in order to determine the best (i.e. lowest cost) source of energy.

Regarding Claim 9, Forbes teaches:
9. The computer-implemented method of claim 1, wherein generating the first metrology data comprises measuring, in real time, one or more electrical characteristics corresponding to an electrical load associated with the first location.
Paragraph 194

    PNG
    media_image41.png
    373
    626
    media_image41.png
    Greyscale

Matching load and supply means electrical characteristics (i.e. electrical load in terms of power supplied, e.g. kilowatts or kVA) are measured in real time.
See also paragraph 206

    PNG
    media_image42.png
    198
    632
    media_image42.png
    Greyscale

Here the electrical characteristics are cost (see also paragraph 208 and 254 regarding curtailment which occurs when demand exceeds supply and electrical demand must be curtailed)

Claim 10, Forbes teaches:
10. The computer-implemented method of claim 9, wherein the first event is identified by determining that at least one of the one or more electrical characteristics exceeds a threshold value.
	See claim 9 above – curtailment occurs when demand exceeds supply (i.e. a threshold), or when cost exceeds a threshold (i.e. cost of energy is an electrical characteristic, e.g. kilowatt-hours).

Regarding Claim 15, Forbes teaches:
15. The computer-implemented method of claim 1, wherein the first distributed resource device restricts resource consumption at the first location or generates additional resources at the location to modify how much of the resource was consumed at the first location.
	
    PNG
    media_image43.png
    174
    629
    media_image43.png
    Greyscale

	Here the curtailment is the reduction of resource consumption (i.e. restriction)

Regarding Claim 16, Forbes teaches:
16. The computer-implemented method of claim 1, wherein the first distributed resource device comprises a smart electric device, a smart water device, or a smart gas device.
	
    PNG
    media_image44.png
    402
    625
    media_image44.png
    Greyscale

	Here smart electric devices (i.e. smart meters) are discussed as being part of the grid.

	Claims 11-14, 17 and 20 recite similar limitations as addressed by the rejection of  Claims 1-10, 15 and 16 above and are therefore rejected under the same rationale.

	Furthermore regarding software the of claim 11 and the system recited in claim 17, Forbes teaches a system with a processor (i.e. a processing resource) and software for performing the method steps claimed (see paragraphs 11 and 13).
	
Regarding Claim 18, Forbes teaches:
18. The system of claim 17, wherein the processor resides within a smart utility meter that monitors resource consumption at the first location to generate the metrology data
Paragraph 141

    PNG
    media_image45.png
    226
    640
    media_image45.png
    Greyscale

	The smart meter discussed here (see also paragraph 161 and 163 for other types of smart meters) are understood to communicate with the network using a processor.

Regarding Claim 19, Forbes teaches:
19. The system of claim 17, wherein the one or more processors is further configured to perform the additional step of obtaining the first metrology data from a node that is coupled to a resource distribution infrastructure and monitors resource consumption at the first location to generate the metrology data
	Paragraph 163-164
	
    PNG
    media_image46.png
    402
    632
    media_image46.png
    Greyscale



 Furthermore regarding claim 20, Forbes teaches the limitations above and also teaches:
generating a validated commitment confirming that the first commitment indicates that the first distributed resource device modified how much of the
resource was consumed at the first location during the first time interval.

    PNG
    media_image47.png
    149
    636
    media_image47.png
    Greyscale


    PNG
    media_image48.png
    175
    624
    media_image48.png
    Greyscale

The trading of NOP tokens here is a validated commitment that the first commitment indicates how much resource was consumed (or not consumed during the period).  This is further reflected in selling of contracts as discussed in paragraph 257 based on how much electricity was/was not consumed.


Conclusion
 



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 “An alternative method to load modeling for obtaining end-use load profiles”
CM Colson, MH Nehrir - 41st North American power …, 2009 - ieeexplore.ieee.org  
This reference discusses the use of curves to model electrical device loads, such as hot water heaters (see page 3):

    PNG
    media_image49.png
    499
    753
    media_image49.png
    Greyscale


 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G STERRETT whose telephone number is 571-272-6881.  The examiner can normally be reached on 10-6.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

11 May 2021
/JONATHAN G STERRETT/Primary Examiner, Art Unit 3623                                                                                                                                                                                                                                                                                                                                                                                                                








    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 From a google image search for “is regression machine learning”.  A copy of this search is provided in the search notes for this office action.